DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Election/Restrictions
Claims 4 – 7, 11 – 14, 18 – 23, and 27 – 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/16/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 3, 8 – 10, 15 – 17, and 24 – 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsunoda (US PgPub No. 2016/0358338). 
Regarding claim 1, Tsunoda teaches a method for converting an image (figures 5A – 5C and 10A – 10C), comprising: obtaining an image in RAW format (paragraphs 

Regarding claim 2, as mentioned above in the discussion of claim 1, Tsunoda teaches all of the limitations of the parent claim.  Additionally, Tsunoda teaches wherein determining the image in RGB format corresponding to the image in RAW format based on the semantic analysis result of the image in RAW format comprises: obtaining the image in RGB format corresponding to the image in RAW format by inputting the image in RAW format and the semantic analysis result of the image in RAW format into a pre-trained second network model (figures 5A-  5C items S504 – S506 and/or figures 9A – 9B items 906 – 908 and/or figures 10A – 10C item S1005; obtaining the image in RGB format corresponding to the image in RAW format by inputting the image in RAW format and the semantic analysis result of the image in RAW format into a pre-trained second network model); in which the second network model is obtained by training based on a plurality of second training samples and a converted sample corresponding to each of the plurality of second training samples, the second training sample is an image in RAW format, and the converted sample corresponding to each of the plurality of second training samples is an image in RGB format of the corresponding second training sample (figures 5A-  5C items S504 – S506 and/or figures 9A – 9B items 906 – 908 and/or figures 10A – 10C item S1005; also paragraphs 0026 – 0032, 0036, 0042, 0047 – 0049, 0053, and 0071; in which the second network model is obtained by training based on a plurality of second training samples and a converted sample corresponding to each of the plurality of second training samples, the second training sample is an image in RAW format, and 

Regarding claim 3, as mentioned above in the discussion of claim 1, Tsunoda teaches all of the limitations of the parent claim.  Additionally, Tsunoda teaches after obtaining the semantic analysis result of the image in RAW format by inputting the image in RAW format into the pre-trained first network model, further comprising: assisting a user to photograph based on the semantic analysis result of the image in RAW format (paragraphs 0009, 0023, 0026 – 0032, 0036, 0042, 0047 – 0049, 0053, and 0071; assisting a user to photograph based on the semantic analysis result of the image in RAW format).

Regarding claim 8, Tsunoda teaches an apparatus (paragraphs 0024, 0041, and 0071; digital camera) for converting an image (figures 5A – 5C and 10A – 10C), comprising: a first obtaining module, configured to obtain an image in RAW format (paragraphs 0026 – 0032, 0036, 0042, 0047 – 0049, 0053, and 0071; a first obtaining module, configured to obtain an image in RAW format); a first determining module, configured to obtain a semantic analysis result of the image in RAW format by inputting the image in RAW format into a pre-trained first network model (figures 5A – 5C also figure 9A – 9B; a first determining module, configured to obtain a semantic analysis result of the image in RAW format by inputting the image in RAW format into a pre-trained first network model); in which the first network model is obtained by training based on a first labeled training sample corresponding to each of a plurality of first training samples, the 

Regarding claim 9, as mentioned above in the discussion of claim 8, Tsunoda teaches all of the limitations of the parent claim.  Additionally, Tsunoda teaches wherein the second determining module is configured to: obtain the image in RGB format 

Regarding claim 10, as mentioned above in the discussion of claim 8, Tsunoda teaches all of the limitations of the parent claim.  Additionally, Tsunoda teaches an auxiliary photographing module, configured to assist a user to photograph based on the 

Regarding claim 15, Tsunoda teaches an electronic device (paragraphs 0024, 0041, and 0071; digital camera), comprising: a processor (figure 2 items 205/207); and a memory configured to store an instruction executable by the processor (figure 2 items 206/208); wherein the processor is configured to: obtain an image in RAW format (paragraphs 0026 – 0032, 0036, 0042, 0047 – 0049, 0053, 0071, and 0094; obtain an image in RAW format); obtain a semantic analysis result of the image in RAW format by inputting the image in RAW format into a pre-trained first network model (figures 5A – 5C also figure 9A – 9B; obtain a semantic analysis result of the image in RAW format by inputting the image in RAW format into a pre-trained first network model); in which the first network model is obtained by training based on a first labeled training sample corresponding to each of a plurality of first training samples, the first training sample is an image in RAW format, and the first labeled training sample is an image obtained by labeling a semantic analysis result on the corresponding first training sample (figures 5A-  5C items S501 – S503 and/or figures 9A – 9B items 904 - 905 and/or figures 10A – 10C item S1003; in which the first network model is obtained by training based on a first labeled training sample corresponding to each of a plurality of first training samples, the first training sample is an image in RAW format, and the first labeled training sample is an image obtained by labeling a semantic analysis result on the corresponding first 

Regarding claim 16, as mentioned above in the discussion of claim 15, Tsunoda teaches all of the limitations of the parent claim.  Additionally, Tsunoda teaches wherein the processor is configured to: obtain the image in RGB format corresponding to the image in RAW format by inputting the image in RAW format and the semantic analysis result of the image in RAW format into a pre-trained second network model (figures 5A-  5C items S504 – S506 and/or figures 9A – 9B items 906 – 908 and/or figures 10A – 10C item S1005; obtain the image in RGB format corresponding to the image in RAW format by inputting the image in RAW format and the semantic analysis result of the image in RAW format into a pre-trained second network model); in which the second network model is obtained by training based on a plurality of second training samples and a converted sample corresponding to each of the plurality of second training samples, the 

Regarding claim 17, as mentioned above in the discussion of claim 15, Tsunoda teaches all of the limitations of the parent claim.  Additionally, Tsunoda teaches wherein the processor is further configured to: assist a user to photograph based on the semantic analysis result of the image in RAW format (paragraphs 0009, 0023, 0026 – 0032, 0036, 0042, 0047 – 0049, 0053, and 0071; assist a user to photograph based on the semantic analysis result of the image in RAW format).

Regarding claim 8, Tsunoda teaches a non-transitory computer-readable storage medium, wherein in response to executing instructions in the storage medium by a processor of an electronic device, the electronic device is cause to perform a method for converting an image (paragraph 0094 also paragraphs 0026 – 0032, 0036, 0042, 0047 – 0049, 0053, 0071; a non-transitory computer-readable storage medium, wherein in 

Regarding claim 25, as mentioned above in the discussion of claim 24, Tsunoda teaches all of the limitations of the parent claim.  Additionally, Tsunoda teaches wherein determining the image in RGB format corresponding to the image in RAW format based on the semantic analysis result of the image in RAW format comprises: obtaining the image in RGB format corresponding to the image in RAW format by inputting the image in RAW format and the semantic analysis result of the image in RAW format into a pre-trained second network model (figures 5A-  5C items S504 – S506 and/or figures 9A – 9B items 906 – 908 and/or figures 10A – 10C item S1005; obtaining the image in RGB format corresponding to the image in RAW format by inputting the image in RAW format and the semantic analysis result of the image in RAW format into a pre-trained second network model); in which the second network model is obtained by training based on a plurality of second training samples and a converted sample corresponding to each of the plurality of second training samples, the second training sample is an image in RAW format, and the converted sample corresponding to each of the plurality of second training samples is an image in RGB format of the corresponding second training sample (figures 5A-  5C items S504 – S506 and/or figures 9A – 9B items 906 – 908 and/or figures 10A – 10C item S1005; also paragraphs 0026 – 0032, 0036, 0042, 0047 – 0049, 0053, and 0071; in which the second network model is obtained by training based on a plurality of 

Regarding claim 26, as mentioned above in the discussion of claim 24, Tsunoda teaches all of the limitations of the parent claim.  Additionally, Tsunoda teaches wherein after obtaining the semantic analysis result of the image in RAW format by inputting the image in RAW format into the pre-trained first network model, the method further comprises: assisting a user to photograph based on the semantic analysis result of the image in RAW format (paragraphs 0009, 0023, 0026 – 0032, 0036, 0042, 0047 – 0049, 0053, and 0071; assisting a user to photograph based on the semantic analysis result of the image in RAW format).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith (US patent No. 2018/0322660) teaches camera with neural network with raw image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
03/27/2022